DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an electrically powered rotatable shaft of a rotatable device inserted into the centrally aligned cavity” must be shown or the feature(s) canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-8 and 12-14 are objected to because of the following informalities:  
In line 5 of claim 1, “and couplable to an electrical source,” should be changed to “and couplable to an electrical source;”
In lines 1 of claims 2-8, “The transfer device of claim” should be changed to “The electrical power transfer device of claim”
In line 11 of claim 12, “aligned cavity within the device;” should be changed to “aligned cavity within the device,”
In line 1 of claim 13, “The rotatable module of claim 12, further comprising” should be changed to “The electrical power transfer device of claim 12, wherein the rotatable module further comprising”
In line 1 of claim 14, “The stationary module of claim 13, further comprising” should be changed to “The electrical power transfer device of claim 13, wherein the stationary module further comprising”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
There is insufficient or confusing antecedent basis for the underlined limitation in the following claims.
1. An electrical power transfer device comprising: 
a hollowed-out housing unit comprising: a top, a bottom, an inside wall, an outside wall and a centrally aligned cavity that is open to the top and bottom of the housing unit; 
an insulated stationary piezoelectric module attached to the inside wall of the housing unit and couplable to an electrical source,; 
a rotatable module located beneath the stationary module that is operably connected to the insulated stationary piezoelectric module and configured to mechanically and electrically couple to an electrically powered rotatable shaft of a rotatable device inserted into the centrally aligned cavity; and 
a first bearing assembly running in at least one first track assembly sandwiched between and connecting the stationary and rotatable modules.

2. The transfer device of claim 1, wherein the bearing assembly is selected from the group consisting of a sleeve bearing, ball bearing, roller bearing, ball thrust bearings, roller thrust bearings, tapered thrust bearings and fluid ball bearing.

3. The transfer device of claim 1, wherein the stationary and rotatable piezoelectric modules comprise lead zirconate titanate.

4. The transfer device of claim 1, wherein the stationary piezoelectric module is sandwiched between two electrical contacts that are insulated from the first track assembly.

5. The transfer device of claim 4, wherein the electrical contacts are selected from the group consisting of a ring, a washer, or a surface coating.

6. The transfer device of claim 5, wherein the rotatable piezoelectric module is sandwiched between two electrical contacts that are insulated from the first track assembly.

7. The transfer device of claim 6, wherein the electrical contacts that sandwich the rotatable piezoelectric module connect to the electrically powered device.

8. The transfer device of claim 7, wherein the rotatable piezoelectric module further comprises a second bearing assembly in a second track assembly sandwiched between the rotatable module and the bottom of the housing unit.

9. 	A method comprising: 
inserting a machining tool component of a rotatable electrical device into a cavity located within an electric transfer device said device comprising an insulated stationary piezoelectric module and an insulated rotatable module that are connected by a bearing assembly running in a first track assembly located between the stationary and rotatable modules; 
connecting the machining tool component to mechanical contact points on a second bearing assembly operably connected to and positioned beneath the rotatable module; 
connecting the machining tool component to electrical contact points on the rotatable module; 
applying electricity to a first electrical contact within the stationary module; 
generating an electric field across the stationary piezoelectric module that expands in the presence of an electric field and exerts a compression force on the rotatable module that subsequently generates an electrical potential across a pair of electrical contacts located on the rotatable module; and 
powering the rotatable electrical device by the electrical output of the rotatable module.
10. The method of claim 9, wherein the first and second bearing assembly are selected from the group consisting of a sleeve bearing, ball bearing, roller bearing, ball thrust bearings, roller thrust bearings, tapered thrust bearings and fluid ball bearing.

11. The method of claim 9, wherein the stationary and rotatable piezoelectric modules comprise lead zirconate titanate.
12. An electrical power transfer device, comprising: 
a stationary module encircling a rotatable module that is operably connected to the stationary module and a bearing assembly located between the stationary and rotatable modules;
the stationary module comprising insulating layers, conducting layers and a stationary piezoelectric component that are sandwiched between a non-flexible and non-expandable outer wall and a flexible outer race for the bearing assembly; and 
the rotatable module comprising insulating layers, conducting layers and a rotatable piezoelectric component that are sandwiched between a rotatable flexible inner race for the bearing assembly and a non-flexible and non-expandable inner wall that forms a centrally aligned cavity within the device; 
wherein the rotatable module is rotatable on the bearing assembly.
13. The rotatable module of claim 12, further comprising mechanical contact points on a second bearing assembly adjacent and operably connected to the rotatable module.
14. The stationary module of claim 13, further comprising a first electrical contact.
15. The electrical power transfer device of claim 14, wherein an electrically powered rotatable shaft is inserted into the centrally aligned hole and mechanically connected to the mechanical contact points.
16. The electrical power transfer device of claim 15, wherein applying electricity to the first electrical contact generates an electric field across the stationary module that causes the stationary piezoelectric component to expand and the rotatable piezoelectric component to compress, generating an electrical potential across the pair of electrical contacts and powering the rotatable shaft.
	Examiner’s Note: because of the issues with 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ridgefield (U.S. Patent No. 3614484) in view of Hindle et al. (U.S. Patent No. 8002251).
Regarding independent claim 1, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses an electrical power transfer device comprising: a hollowed-out housing unit (100, 102) comprising: a top (top of 100 by input end 106), a bottom (bottom of 100 by lower end covered by 86), an inside wall, an outside wall and a centrally aligned cavity (inside of 100 there are walls and empty space to house the shaft 24.  The housing 100 and subhousing 102 also configure inside and outside walls) that is open (100 is open) to the top and bottom of the housing unit (100, 102); an insulated stationary piezoelectric module (42, 44) attached to the inside wall of the housing unit (100, 102) and couplable to an electrical source (FIG 1: generator G), a rotatable module (60) located beneath the stationary module (42, 44) that is operably connected to the insulated stationary piezoelectric module (42, 44) and configured to mechanically and electrically couple to an electrically powered rotatable shaft (24) of a rotatable device (FIG 1: spindle E and motion adapter F) inserted into the centrally aligned cavity (cavity of 100); and a first bearing assembly (82) running in at least one first track assembly (running path of 82).
The difference between the discussed prior art Ridgefield and the claim 1 of the application is that the bearing of Ridgefield is not sandwiched between and connecting the stationary and rotatable modules.  
However, Hindle et al. (e.g. see claim 1, FIG 1, FIG 2) teaches a first bearing assembly (32 or 34) running in at least one first track assembly (38) sandwiched between and connecting the stationary (12) and rotatable (26) modules (claim 1: a first bearing assembly disposed between the stationary body and the rotating body).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the ultrasonic motion adapter of Ridgefield to include “a first bearing assembly running in at least one first track assembly sandwiched between and connecting the stationary and rotatable modules” as taught by Hindle et al. for the purpose of minimizing frictional forces in order to reduce vibrations.
Since Ridgefield and Hindle et al. are both from the same field of endeavor (power tools having plurality of piezoelectric actuators), the purpose disclosed by Hindle et al. would have been recognized in the pertinent art of Ridgefield.
Regarding claim 2, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses the bearing assembly is ball bearing.
Regarding claim 3, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses the stationary and rotatable piezoelectric modules comprise lead zirconate titanate.
Regarding claim 4, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses the stationary piezoelectric module is sandwiched between two electrical contacts that are insulated from the first track assembly.
Regarding claim 5, Ridgefield (e.g. see FIG. 3 and col. 3-4) discloses he electrical contacts are a ring (e.g. see lines 39 of col. 3: slip rings 56 and 58).
Regarding claim 6, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses the rotatable piezoelectric module is sandwiched between two electrical contacts that are insulated from the first track assembly.
Regarding claim 7, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses the electrical contacts that sandwich the rotatable piezoelectric module connect to the electrically powered device.
Regarding claim 8, Ridgefield fails to disclose the rotatable piezoelectric module further comprises a second bearing assembly in a second track assembly sandwiched between the rotatable module and the bottom of the housing unit.  
However, Ridgefield (e.g. see FIG. 3 and columns 3-4) discloses a second bearing assembly in a second track assembly on the other side of the housing (100) and Hindle et al. (e.g. see claim 1, FIG 1, FIG 2) teaches a second bearing assembly (32 or 34) running in at least one first track assembly (38) sandwiched between the rotatable (26) modules and the bottom of the housing unit (12) (claim 1: a first bearing assembly disposed between the stationary body and the rotating body).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the ultrasonic motion adapter of Ridgefield to include “the rotatable piezoelectric module further comprises a second bearing assembly in a second track assembly sandwiched between the rotatable module and the bottom of the housing unit” as taught by Hindle et al. for the purpose of minimizing frictional forces in order to reduce vibrations.
Since Ridgefield and Hindle et al. are both from the same field of endeavor (power tools having plurality of piezoelectric actuators), the purpose disclosed by Hindle et al. would have been recognized in the pertinent art of Ridgefield.    
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sand et al. (U.S. Pre-Grant Publication No. 20070251729) discloses a downhole drilling motor with a continuous conductive path.
Gass e al. (U.S. Pre-Grant Publication No. 20080196912) discloses an electrically powered hand tool providing sufficient control of torque, speed and/or number of revolutions.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837